United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE
Bartlett, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-764
Issued: June 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 25, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated November 28, 2006 which denied his
occupational disease claim and a December 21, 2006 nonmerit decision denying his request for
reconsideration. Pursuant to C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of appellant’s claim
ISSUES
The issues are: (1) whether appellant established that he sustained an occupational
disease in the performance of duty; and (2) whether the Office properly denied his request for
reconsideration.
FACTUAL HISTORY
On September 16, 2006 appellant, then a 48-year-old mail carrier, filed a traumatic injury
claim alleging that on March 7, 2006 he sustained an injury to his right shoulder when he fell
over a stack of tubs. He continued to work regular duty until he filed his claim. In a

September 12, 2006 letter, Dr. Carlos Cyrus, Board-certified in physical medicine and
rehabilitation, diagnosed right rotator cuff tendinitis and prescribed light duty. In a note dated
September 18, 2006, he indicated that appellant was beginning shoulder rehabilitation and would
return to full duty on September 21, 2006. In a September 22, 2006 letter, appellant described
how his condition began on March 7, 2006 but worsened over time due to continual overhead
lifting and repetitive motion.
In an October 25, 2006 letter, the Office requested additional information from appellant
and asked him to clarify whether his claim was for a traumatic injury or an occupational disease.
In a November 8, 2006 letter, appellant agreed with the Office’s characterization of his injury as
an occupational disease. He described his doctor visits and informed the Office that he was
waiting on reports from various doctors. The Office received additional work restriction notes
from Dr. Cyrus dated April 13 and July 13, 2006.
By a November 28, 2006 decision, the Office denied appellant’s claim on the grounds
that the medical evidence of record did not establish that his medical condition resulted from the
accepted events.
In a December 12, 2006 letter, appellant requested reconsideration. By a December 21,
2006 decision, the Office denied reconsideration on the grounds that no new relevant evidence
was submitted or any new legal contentions presented.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim by the weight of the reliable,
probative and substantial evidence, including the fact that the individual is an “employee of the
United States” within the meaning of the Act and that the claim was timely filed within the
applicable time limitation period of the Act, that an injury was sustained in the performance of
duty as alleged and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed, or stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.2

1

Anthony P. Silva, 55 ECAB 179 (2003).

2

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB ___ (Docket No. 05-715, issued October 6, 2005).

2

ANALYSIS -- ISSUE 1
Appellant alleged that his right shoulder condition was causally related to factors of his
federal employment which began with his work-related fall on March 7, 2006 and worsened over
time due to continual overhead lifting and repetitive motion required by his regular work duties.
The Board finds that appellant has submitted insufficient medical evidence to establish that his
right shoulder condition was caused or aggravated by his federal employment.
The medical evidence of record consists of reports dated April 13 to September 18, 2006,
from Dr. Cyrus. In a September 12, 2006 letter, Dr. Cyrus diagnosed right rotator cuff tendinitis
and listed appellant’s light-duty restrictions. The treatment notes listed appellant’s weight and
movement restrictions. The medical evidence establishes that a shoulder condition exists but
Dr. Cyrus failed to provide a rationalized opinion on causal relationship. The notes of record do
not address the March 7, 2006 fall or those work duties involving overhead lifting or repetitive
motions. Dr. Cyrus made no mention of appellant’s work history nor identified any work factors
which caused or contributed to the diagnosed right shoulder condition. He did not provide a full
medical history or other information to establish a causal relation between appellant’s condition
and factors of his employment.
Appellant failed to submit medical evidence to establish causal relationship and,
therefore, has failed to discharge his burden of proof to establish that he sustained a condition
due to factors of his federal employment.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128 (a) of the Act,
the Office’s regulations provide that the application for reconsideration, including all supporting
documents, must set forth arguments and contain evidence that either: (1) shows that the Office
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by the Office; or (3) constitutes relevant and pertinent new evidence
not previously considered by the Office.3
ANALYSIS -- ISSUE 2
Appellant’s application for review of the Office’s November 28, 2006 decision did not
satisfy the standards of 20 C.F.R. § 10.606(b). His December 12, 2006 request for
reconsideration neither alleged nor demonstrated that the Office erroneously applied or
interpreted a specific point of law, nor did it advance a relevant legal argument not previously
considered by the Office. Appellant did not submit any additional documentation after the
Office issued its November 28, 2006 merit decision, therefore, no relevant and pertinent new
evidence was submitted. He is not entitled to review of the merits of his claim based on any of
the three requirements under section 10.606(b)(2).

3

20 C.F.R. § 10.606(b)(2)(iii) (2004).

3

As appellant is not entitled to a review of the merits of his claim, the Board finds that the
Office properly refused to reopen his case for further review of the merits of his claim pursuant
to 5 U.S.C. § 8128(a).
CONCLUSION
The Board finds that appellant failed to establish that he sustained an occupational
disease in the performance of duty. Additionally, the Office properly denied appellant’s request
for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the December 21 and November 28, 2006
decisions of the Office of Workers’ Compensation Programs are affirmed
Issued: June 19, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

